Matter of Jade Yun Hon v Tin Yat Chin (2015 NY Slip Op 02128)





Matter of Jade Yun Hon v Tin Yat Chin


2015 NY Slip Op 02128


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-03479
 (Docket No. O-15815-12)

[*1]In the Matter of Jade Yun Hon, respondent, 
vTin Yat Chin, appellant.


Helene Chowes, New York, N.Y., for appellant.
Frederica L. Miller, New York, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Dennis Lebwohl, J.), dated March 21, 2014. The order denied the motion of Tin Yat Chin to vacate a final order of protection of that court dated February 21, 2014, which, after an inquest, and upon a finding that he committed family offenses within the meaning of Family Court Act § 812, directed him to stay away from the petitioner and observe other stated conditions of behavior for a period of two years.
ORDERED that the order dated March 21, 2014, is affirmed, without costs or disbursements.
"A party seeking to vacate an order of protection entered upon his or her default in appearing for a hearing on a family offense petition must demonstrate a reasonable excuse for the default and a potentially meritorious defense to the petition" (Matter of Nunez v Lopez, 103 AD3d 803, 804). "The determination of whether to relieve a party of an order entered upon his or her default is within the sound discretion of the Family Court" (id. at 804).
Here, the appellant failed to demonstrate a reasonable excuse for his default (see Matter of Gloria Marie S., 55 AD3d 320), and, in any event, failed to demonstrate a potentially meritorious defense to the petition (see Atwater v Mace, 39 AD3d 573, 575).
The appellant's remaining contentions are without merit.
Accordingly, the Family Court properly denied the appellant's motion to vacate the final order of protection.
RIVERA, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court